  Case 14-24432         Doc 67     Filed 04/03/19 Entered 04/03/19 11:24:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-24432
         TOMEKA DARISE HILL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2014.

         2) The plan was confirmed on 12/18/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/23/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,075.00.

         10) Amount of unsecured claims discharged without payment: $322,191.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-24432       Doc 67        Filed 04/03/19 Entered 04/03/19 11:24:19                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $31,850.00
       Less amount refunded to debtor                            $503.18

NET RECEIPTS:                                                                                   $31,346.82


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,860.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,332.91
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,192.91

Attorney fees paid and disclosed by debtor:                 $1,140.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE CHRIST MEDICAL CENTE    Unsecured         500.00           NA              NA            0.00       0.00
Advocate Med Grou                Unsecured     20,000.00            NA              NA            0.00       0.00
BANK OF AMERICA MORTGAGE         Unsecured           0.00           NA              NA            0.00       0.00
BELLSOUTH TELECOMMUNICATION      Unsecured            NA       1,790.07        1,790.07          31.52       0.00
CASH CITY LOANS                  Unsecured            NA           0.00            0.00           0.00       0.00
CASH CITY LOANS                  Unsecured            NA           0.00            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,400.00       3,170.48        3,170.48          55.83       0.00
CREDIT ACCEPTANCE CORP           Secured       20,000.00     23,638.45        23,638.45           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      5,000.00            NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured            NA       1,037.80        1,037.80          18.28       0.00
EDFINANCIAL SERVICES             Unsecured         460.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured         921.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured      1,383.00            NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured      2,765.00            NA              NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured      1,052.00            NA              NA            0.00       0.00
ESCALLATE                        Unsecured         522.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured      1,314.00           8.93            8.93           0.16       0.00
GREAT AMERICAN FINANCE           Secured              NA       1,160.00        1,160.00      1,160.00      53.20
HARVARD COLLECTION SERVICE       Unsecured         789.00           NA              NA            0.00       0.00
ILLIANA FINANCIAL CREDIT UNION   Unsecured      6,074.00       6,074.34        6,074.34        106.97        0.00
ILLIANA FINANCIAL CREDIT UNION   Secured       15,800.00     20,050.75        20,050.75           0.00       0.00
ILLIANA FINANCIAL CREDIT UNION   Unsecured      9,433.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         510.01          510.01           8.98       0.00
ILLINOIS COLLECTION SVC          Unsecured     31,344.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured         164.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      2,075.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      2,775.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,808.00     50,604.20        50,604.20        891.14        0.00
INTERNAL REVENUE SERVICE         Priority      11,975.00     24,022.36        23,037.00     23,037.00        0.00
INTERNAL REVENUE SERVICE         Priority       6,558.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       4,672.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-24432      Doc 67       Filed 04/03/19 Entered 04/03/19 11:24:19                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
ISAC                           Unsecured            NA     37,375.89     37,375.89         658.19         0.00
MIDLAND CREDIT MANAGEMENT IN   Unsecured      7,387.00            NA            NA            0.00        0.00
NATIONAL COLLEGIATE TRUST      Unsecured     30,992.00     17,766.34     17,766.34         312.87         0.00
NAVIENT SOLUTIONS INC          Unsecured      4,771.00       4,682.51      4,682.51          82.46        0.00
PRA RECEIVABLES MGMT           Unsecured            NA       1,220.77      1,220.77          21.50        0.00
SALLIE MAE                     Unsecured     10,764.00            NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured      1,400.00            NA            NA            0.00        0.00
ST JAMES HOSPITAL              Unsecured         500.00           NA            NA            0.00        0.00
SYNCB                          Unsecured           0.00           NA            NA            0.00        0.00
T MOBILE                       Unsecured         800.00           NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      6,646.00     32,268.94     32,268.94         568.26         0.00
US DEPT OF EDUCATION           Unsecured      2,498.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,879.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      2,825.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      5,763.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,229.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,910.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,602.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured         499.00           NA            NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,885.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET    Unsecured      1,531.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET    Unsecured     12,904.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET    Unsecured         510.00           NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET    Unsecured      4,137.00            NA            NA            0.00        0.00
WELLS FARGO AUTO FINANCE       Unsecured     15,000.00            NA            NA            0.00        0.00
WELLS FARGO DEALER SVC INC     Unsecured            NA       8,378.69      8,378.69        147.55         0.00
WELLS FARGO DEALER SVC INC     Secured        8,353.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00               $0.00                  $0.00
      Mortgage Arrearage                                   $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                         $43,689.20               $0.00                  $0.00
      All Other Secured                                $1,160.00           $1,160.00                 $53.20
TOTAL SECURED:                                        $44,849.20           $1,160.00                 $53.20

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                   $0.00
       Domestic Support Ongoing                            $0.00              $0.00                   $0.00
       All Other Priority                             $23,037.00         $23,037.00                   $0.00
TOTAL PRIORITY:                                       $23,037.00         $23,037.00                   $0.00

GENERAL UNSECURED PAYMENTS:                          $164,888.97           $2,903.71                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-24432         Doc 67      Filed 04/03/19 Entered 04/03/19 11:24:19                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,192.91
         Disbursements to Creditors                            $27,153.91

TOTAL DISBURSEMENTS :                                                                      $31,346.82


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
